DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 11, 12, 16, 23, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slupeiks et al. (US 20140369512).
Regarding claim 1: Slupeiks teaches a device to process an audio signal representing output sound, the device comprising: 
	one or more processors (Fig. 7: Microprocessor 702) configured to:
		generate, responsive to sensor data indicative of pressure detected at a 	housing of the device, output data based on a predicted effect of the pressure on 	an acoustic output of the device (Fig. 1: Pressure sensing transducers 130 and 
		responsive to the output data, adjust operation of an audio playback 	component that generates the acoustic output (Fig. 5 and Fig. 6: Microprocessor 702 adjusts operation of audio output signal according to steps 502-504 or 602-604) .
Regarding claim 6: Slupeiks teaches the device of claim 1, further comprising one or more sensors coupled to the housing and configured to generate the sensor data (Fig. 1: Pressure sensing transducers 130 and 150).
Regarding claim 11: Slupeiks teaches the device of claim 1, further comprising a memory coupled to the one or more processors and wherein the one or more processors are in an integrated circuit (Fig. 1: Memory 137 and Fig. 7: ROM 705, RAM 704, and Flash Memory 706).
Regarding claim 12: Slupeiks teaches the device of claim 1, wherein the one or more processors are integrated in a portable communication device (Fig. 7: Microprocessor 702 and para [0002]).
Regarding claims 16 and 23: the device discussed in claim 1 above also supports these corresponding method and non-transitory computer-readable medium claims.
Regarding claim 29: Slupeiks teaches an apparatus to process an audio signal representing output sound, the apparatus comprising: 
	one or more processors (Fig. 7: Microprocessor 702) configured to:

	means for adjusting operation, responsive to the output data, adjust operation of an audio playback component that generates the acoustic output (in light of the specification Microprocessor 702 reads on the claimed “means for” in which the Microprocessor 702 adjusts operation of audio output signal according to steps 502-504 or 602-604 of Fig. 5 and Fig. 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Slupeiks et al. (US 20140369512) in view of Official Notice.
Regarding claim 13: Slupeiks teaches the device of claim 1 wherein the one or more processors are integrated in a portable communication device such as a smart phone or a portable media player (para [0002]) but does not teaches the one or more processors are integrated in a wearable electronic device. However, it is well-known that a smart phone or a portable media player can be integrated with a holder for wearing on user’s belt or user’s arm (Official Notice).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Slupeiks in view of Official Notice for the benefit of providing user with an option to wear the device while in used.
Regarding claim 14: Slupeiks teaches the device of claim 1 wherein the one or more processors are integrated in a portable communication device such as a smart phone or a portable media player (para [0002]) but does not teaches the one or more processors 
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Slupeiks in view of Official Notice for the benefit of providing user with a hand free option by integrated the device with the vehicle audio system.
Regarding claim 15: Slupeiks teaches the device of claim 1 wherein the one or more processors are integrated in a portable communication device such as a smart phone or a portable media player (para [0002]) but does not teaches the one or more processors are integrated in a virtual reality or augmented reality headset. However, it is well-known that a smart phone or a portable media player can be integrated to a virtual reality or augmented reality headset in which user can watch 2D/3D videos playback by the device via the headset (Official Notice).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Slupeiks in view of Official Notice for the benefit of providing user an option to integrate the device with a virtual reality or augmented reality headset so the user can enjoy watching 2D/3D videos playback by the device via the headset.
Allowable Subject Matter
Claims 2-5, 7-10, 17-22, 24-28, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Davis et al. (US 20210004199)
Hou et al. (US 20200107113)
Bernal Castillo et al. (US 20200275222)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839.  The examiner can normally be reached on Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAVID L TON/Primary Examiner, Art Unit 2654